Honorable Raymond W, Vowel1
Acting Executive Director
Board for Texas State Hospitals
  and Special Schools
Austin, Texas
                        Opinion No.   WW-249

                        Re :   Whether the various State Hos-
                                pitals may furnish food, lodg-
                                ing and laundry to its employ-
                                ees and charge therefor in
                                accordance with Section 3 of
                                Article II of House Bill 133,
                                Acts 55th Legislature, Regular
                               Session, chapter 385, page 925,
                                and related question.
Dear Mr. Vowell:
          Your request for an Opinion, dated August 20, 1957,
submits the following two questions for our consideration:
          1, May "1State hospital furnish food, lodg-
     ing and laundry to its employees and charge for
     same in accordance with Section 3 of Article II
     of House Bill 133, Acts 55th Legislature?
         2.  If in your opinion the foregoing question
    should be answered in the affirmative, then Is
    that part of Section 3 of Article II of House Bill
    1339 which re-appropriates monies collected for
    these services to the item "other operating ex-
    penses" valid?
          Your letter points out that the Comptroller of Fub-
lit Accounts has taken the position that the matter of furn-
ishing and charging for meals by the various hospitals under
your Board's jurisdiction is properly a subject for general.
legislation and that the Board for Texas State Hospitals and
special Schools obtains no authority with respect thereto by
reason of a special provision in the Biennial Appropriation
Bill for the ensuing Biennium. You further state that if the
interpretation of the Comp,trollerof Public Accounts is correct
Honorable Raymond W. Vowell, page 2   (W-249 1


the entire hospital system of Texas will be deprived of ap-
proximately $~OO,OOO,OO in operating funds during the next
biennium.
          Section 3 of Article II of House Bill 1339 Acts 55th
Legislature, Regular Session, Chapter 385, at page 925 (same
being a part of the Biennial Appropriation Act) provides as
follows:
          "Services to employees and guests. In o:rder
     to reimbu,rseequitably ?he a;>roprla,Zo.nZ.?emsi:r
     this Article from which expenditures are made for
     services to employees and guests, the following
     reimbursement rates and rules shall apply:
          lsServ%cesfurnished by the inst~,tuticn::o
                         s;ued at not !~~ess
     employee shall be 'cc                 t!-.sn
                                                ,t"efoi.-
     low$ng :



           $ 5 per month foz.~
                             laundry
           $I,5per -month~fcr1odgin2, excluding medical
               pe:r::.xm.el
                         01 hospital system
           $15 per month per room for the first room for
               lodging of medical personnel of hospital
               system arm $10 per month ner room for
               eac‘raddl,tio.nal
                               rcom
          'f(:cl:.+~tiQT,
                      fur ~er?~.Lces
                                   rendered employees
     and cc=;+s s':lail,
                      je x&.y 5; a deuuction r'romthe re-
     cipiZntDs salad?;:
                      or by ,:iis!l
                                 pa:yzentin advance.
     Suc'i;Jodl;ictior~:~
                     and othe:-receipts fc: ,tl:ese
                                                  serv-
     ices,frsm empl.oyeesand guests are hereby reappro-
     priated to the PO,t'ner
                           Oper~atingExpenses' of the
     institutfon. Refunds 7;~:~excess coliections shall
     be made from the appropr‘iationto which the collec-
     tion was deposited.
          Wmployees   residing away from the grounds of
     the institutions in which they are employed shall
     Day cash for only s,uchmeals at the institutions as
     5:
     ,~i,ey
          :::ayactaailp take9 ehd 'shireshall be no deduc-
     tions from the re;ular s:il,arypayment due employees
     af the respec-tfz :r:st::
                             t-z?'3n.e
                                     for institutional
     services or emoluments n,ctactually received by said
     ernployee~,~~
Honorable Raymond W. Vowell, page 3   (w-249 1


          General legislation constitutes a separate subject
and cannot be included within a general appropriation bill.
Article III9 Section 35 of the Constitution of Texas; Moore
et al v0 Shenuard, 144 Tex. 537, 192 S.W.2d 599; Attorney
General's Opinion WW-96 (S957)e  A rider attaehed to a general
appropriation bill cannot repeal, modif-y 3r amend an existing
 eneral law. Conlev v0 Daughters of the Reuubiic, 151 S.W,
877; Linden v0 Finley, 92 Tex. 451, 49 S,W. 578. See page 10
of Attorney General's Opinion No. V-1254 for numerous Attorney
General's 0pEn:ons so holding.
          We must first consider whether Section 3 >f Article
II of the Biennial Appropriation Bill falls within the prohi-
bitions of the foregoing rules.
          We agree with the Comptroller of'Public Accounts
that the autho-fzsticn 'or Yne various state hospitals to furn-
fsh the foregoing servkas and tc make charges therefor must
be given by zenera law and cannct properly be covered by a
rider to the general a:i;;ropriatfon
                                   bill. In this co'nnection,
there fs no statutory c,rconstitutfonal provision which apecf-
fically supplies such authorization. It remains for us to
consider whether such authorization may reasonably be implied
from the various general statutes concerning the establishment
and operation of the affected institutions.
          Artkle 3'_'74bof Vernon's Civil Statutes creates the
Board for Texas State Hospitals and Special Schools, and Sec-
tion 2 thereof prescrtbes the duties of the Board in the fol-
lowing terms:
          n0 D 0 Effective September 1, 1949, the con-
     trol ani managemen:'ofp;yf ;;;,;;Eh;sz pr;;i.$es,
                       ,zizlc
     powers .$and d-2,tit
     Texas State BospLtjl? and Specfal Schools which
     are now vested fn and exercised by the State Board
     of Controlsshell be transferred to, vested in, and
     exercised by the Board for Texas State Hospitals
     and Special Schools. 0 0 -I'
          Section 5 of said Article provides:
          " 0 0 0 The Board shall have the authority to
     prcmulgate sucn rules and reg,ulat.ions
                                           as it deems
     proper for the efficient administration of this Act.
     0 0 DII
          An examinatfon of the various legislative enactments
providing for the establishment and operation of the several
Honorable Raymond W. Vowell, page 4   (WW-249)


institutions now under the jurisdiction of the Board reveals
that such statutes generally do little more than to set forth
the purposes of each institution in the most general terms.
It is readily apparent that if the Board in the administra-
tfon of the affairs of the various fnstitutions was restricted
to the exercise of only those powers specifically enumerated
by general legislation, it would be wishout ;jo\:?rto s ttain
its statutory purposes. The Legislature has vested “control
and management of, and aES ri;ti:s.,
                                   privileges, powers and du-
              thereto” in sa1.dioard. yi--i
tfes %ncl,den,t                            ; ‘;,
                                              ,;1 cl,~a,indi-
                      intent tha,?the 9~:s “3r Teyis State
cation of leg.IslatzKve
HospSta1.sand Special School:
                            s should be vi ?ted with authority
to determine, by the exercl,
                           =a of sound 3.5Tcrationin the light
of prevailing circumstances, wkiatpowe’:smust,be exerci,sedand
duties performed by sa,IdBoard in t’re;:“c??rand e?fjcient
accompl.ishmentof the Z.egds9ativeman?: ‘,a9g’::
                                              bze,ct: y t~ile
                                                            quali-
ffcatfon that ,th-?re
                    must be a reasonab:.e r-z;,:2tir,r,s
                                                   hi.abetween
the activity undertaken and,the statutrq pu,roo>ejo? the par-
ticular institution.
                            ?;:ingf,ha
          It is our un~?er;:h         t ii‘?furnL.shingof meals,
laundry, services, etc,, ,tc -2’i:!lcyess
                                       :;cC,
                                           .:uestsis not treated
by the Board e,sa commercia: ::’profit-maki,ngventure B but to
the contrary, it is underta5 ‘bas F function incidental to and
reasonabl,yn,ecessaryfor-th5 + 7,er i.clmlrri~,tra
                                               tion of the state
hospital system. As you have pointpa out in you? letter, many
of the state hospitals are many mfl,ss ::“?mtowel,and prl.vate
facilities which su.ppEythe questioned:.j?rv:icesaxe not con-
veniently avail.abln
                   0
           Ir:-~i.,-iew
                   I,ft-c+;uregTf?:-L
                                  3 ‘T ri 0-c c?piniontkat Sec-
                                  ~~
tfon 3 1~:ArtSc,;e11 0;”t;-ege’rT,:?rb,;
                                     ,:k;i+,io;;rf,,
                                               ,Gionact, 13 in
all respects .aI+il+,i,~~?
                        te and co‘st;tut%c:::,.3
                                               exercise of leg-
islc~;f,wauthority, ;y& A.:;+,hf~riaa
                                   I;i:~,n
                                        h,- ‘,..eBo,ard::,rTsxas
State Hospitals snd Special Schc,ols“,of:l,i
                                           :li
                                             sk the questioned
services ‘toerqdoyees and guests is not derived from this sec-
tion of the general appropriation bill.,‘butfrom the general
laws 9 as above set forth, pertaining to the operation of the
state hosp9tal.s. In fact, the general.appropsiation bill does
not purport ?‘~3.+e+?c sou.r”e6f s-wt.aLitho.!:i.ty9
                                                  but to the con-
trary, we think tha.tthe language u.sedtherein indicates recog-
nition by the .Legislat?zr4that such author.“ltyexists independ-
ently of said provision.
          We believe t!:atun~;nrthe circumstances, Section 3
of Article IL9 ey[:.;
                   3.;!rper:,T,-
                              qe’Ji’y;*
                                      %e amount to be charged
for each item of :;ervfcear& rea.pproprfatetrleamount collected
to the “Other Operating Expenses” of the particular institution
involvedD Although the latter are matters not cove~redby gen-
eral law, we thh& same are clearly m..attersnecessarily connected
_   .   “.




             Honorable Raymond W. Vowell, page 5      h”d-249 1


             with and incidental to the appropriation and use of the funds
             and do not conflfct with or amount to general legislation.
             Conley v. Daughters of Republic, m0
                         You are Lherefore advised:
                       lo Tnat the ;~cspital,sunder the supervi,slcrand con-
             trol of ,theBoard fo:%Texas State Hospitals and Special Schools
             may furnish food, l=dgi,ngand l,aundryto its employ’ees9where
             the Board in tnneexerci,::e
                                       of sound,disere,t-i.on
                                                           hHonorable Raymond W, Vowell, page 6   (W-249)


APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
Howard Mays
Sam Lane
James W. Wflson
REVIEWED FOR THE ATTORNEY GENXZRAL
BYs         GPO~ P, Blackburn